Exhibit 10.153
Tiffany & Co.
(a Delaware corporation)
Corporate Governance Principles
(as adopted by the full Board of Directors on January 15, 2004
as amended March 15, 2007 and further amended and restated September 16, 2010)
1. Director Qualification Standards; Size of the Board; Audit Committee Service.
a. A majority of the directors shall meet the independence requirements set
forth in Section 303A.01 and .02 of the New York Stock Exchange Corporate
Governance Rules. A director shall not be deemed to have met such independence
requirements unless the Board has affirmatively determined that it be so. In
making its determination of independence, the Board shall broadly consider all
relevant facts and circumstances and assess the materiality of each director’s
relationship(s) with the Corporation and/or its subsidiaries. If a director is
determined by the Board to be independent, all relationships, if any, that such
director has with the Corporation and/or its subsidiaries which were determined
by the Board to be immaterial to independence shall be disclosed in the
Corporation’s annual proxy statement.
b. A director shall be younger than age 72 when elected or appointed and a
director shall not be recommended for re-election by the stockholders if such
director will be age 72 or older on the date of the annual meeting or other
election in question, provided that the Board of Directors may, by specific
resolution, waive the provisions of this sentence with respect to an individual
director whose continued service is deemed uniquely important to the
Corporation.
c. A director need not be a stockholder to qualify as a director, but shall be
encouraged to become a stockholder by virtue of the Corporation’s policies and
plans with respect to stock options and stock ownership for directors and
otherwise.
d. Consistent with 1.a. above, candidates for director shall be selected on the
basis of their business experience and expertise, with a view to supplementing
the business experience and expertise of management and adding further substance
and insight into board discussions and oversight of management. The
Nominating/Corporate Governance Committee is responsible for identifying
individuals qualified to become directors, and for recommending to the Board
director nominees for the next annual meeting of the stockholders.
e. From time to time, the Nominating/Corporate Governance Committee will
recommend to the Board the number of directors constituting the entire Board.
Based upon that recommendation, the current nature of the Corporation’s
business, and the talents and business experience of the existing roster of
directors, the Board believes that nine directors is an appropriate number at
this time.

 

 



--------------------------------------------------------------------------------



 



f. The Board shall be responsible for determining the qualification of an
individual to serve on the Audit Committee as a designated “audit committee
financial expert,” as required by applicable rules of the SEC under Section 407
of the Sarbanes-Oxley Act. In addition, to serve on the Audit Committee, a
director must meet the standards for independence set forth in Section 301 of
the Sarbanes-Oxley Act. To those ends, the Nominating/Corporate Governance
Committee will coordinate with the Board in screening any new candidate for
audit committee financial expert or who will serve on the Audit Committee and in
evaluating whether to re-nominate any existing director who may serve in the
capacity of audit committee financial expert or who may serve on the Audit
Committee. If an Audit Committee member simultaneously serves on the audit
committees of more than three public companies, then, in the case of each such
Audit Committee member, the Board must determine that such simultaneous service
would not impair the ability of such member to effectively serve on the
Corporation’s Audit Committee and disclose such determination in the
Corporation’s annual proxy statement.
g. Any director who changes his or her employer or otherwise has a significant
change in job responsibilities, or who accepts or intends to accept a
directorship with another public company (or with any other organization that
would require a significant time commitment) that he or she did not hold when
such director was most recently elected to the Board, shall (1) advise the
secretary of the Corporation of such change or directorship and (2) submit to
the Nominating/Corporate Governance Committee, in care of the secretary, a
signed letter, addressed to such Committee, resigning as a director of the
Corporation effective upon acceptance of such resignation by such Committee but
void ab initio if not accepted by such Committee within ten (10) days of receipt
by the secretary. The secretary of the Corporation shall promptly advise the
members of the Nominating/Corporate Governance Committee of such advice and
receipt of such letter. The Nominating/Corporate Governance Committee shall
promptly meet and consider, in light of the circumstances, the continued
appropriateness of such director’s membership on the Board and each committee of
the Board on which such director participates. In some instances, taking into
account all relevant factors and circumstances, it may be appropriate for the
Nominating/Corporate Governance Committee to accept such resignation, to
recommend to the Board that the director cease participation on one or more
committees, or to recommend to the Board that such director not be re-nominated
to the Board.
h. Subject to 1.b above, directors of the Corporation are not subject to term
limits. However, the Nominating/Corporate Governance Committee will consider
each director’s continued service on the Board each year and recommend whether
each director should be re-nominated to the Board. Each director will be given
an opportunity to confirm his or her desire to continue as a member of the
Board.
i. The Corporation has amended its By-Laws to provide for majority voting in the
election of directors. In uncontested elections, directors are elected by a
majority of the votes cast, which means that the number of shares voted “for” a
director must exceed the number of shares voted “against” that director. The
Nominating/Corporate Governance Committee (or comparable committee of the Board)
shall establish procedures for any director who is not elected to tender his or
her resignation. The Nominating/Corporate Governance Committee will make a
recommendation to the Board on whether to accept or reject the resignation, or
whether other action should be taken. The Board will act on the

 

I - 2



--------------------------------------------------------------------------------



 



Nominating/Corporate Governance Committee’s recommendation within 90 days
following certification of the election results. In determining whether or not
to recommend that the Board of Directors accept any resignation offer, the
Nominating/Corporate Governance Committee shall be entitled to consider all
factors believed relevant by such Committee’s members. Unless applicable to all
directors, the director(s) whose resignation is under consideration is expected
to recuse himself or herself from the Board vote. Thereafter, the Board will
promptly disclose its decision regarding the director’s resignation offer
(including the reason(s) for rejecting the resignation offer, if applicable) in
a Form 8-K furnished to the Securities and Exchange Commission. If the Board
accepts a director’s resignation pursuant to this process, the
Nominating/Corporate Governance Committee shall recommend to the Board whether
to fill such vacancy or reduce the size of the Board. If, for any reason, the
Board of Directors is not elected at an annual meeting, they may be elected
thereafter at a special meeting of the stockholders called for that purpose in
the manner provided in the By-laws.
j. Including service on the Board of Directors of the Corporation, no director
shall serve on the board of directors (or any similar governing body) of more
than six public companies.
2. Attendance and Participation at Board and Committee Meetings.
a. Directors shall be expected to attend six regularly scheduled board meetings
in person, if practicable, or by telephone, if attendance in person is
impractical. Directors should attempt to organize their schedules in advance so
that attendance at all regularly scheduled board meetings will be practicable.
b. For committees on which they serve, directors shall be expected to attend
regularly scheduled meetings in person, if practicable, or by telephone, if
attendance in person is impractical or if telephone participation is the
expected means of participation. For committees on which they serve, directors
should attempt to organize their schedules in advance so that attendance at all
regularly scheduled committee meetings will be practicable.
c. Directors shall attempt to make time to attend, in person or by telephone,
specially scheduled meetings of the Board or those committees on which they
serve.
d. Directors shall, if practicable, review in advance all meeting materials
provided by management, the other directors or consultants to the Board.
e. Directors shall familiarize themselves with the policies and procedures of
the Board with respect to business conduct, ethics, confidential information and
trading in the Corporation’s securities.
f. Nothing stated herein shall be deemed to limit the duties of directors under
applicable law.
3. Director Access to Management and Independent Advisors.

 

I - 3



--------------------------------------------------------------------------------



 



a. Executive officers of the Corporation and its subsidiaries shall make
themselves available, and shall arrange for the availability of other members of
management, employees and consultants, so that each director shall have full and
complete access with respect to the business, finances and accounting of the
Corporation and its subsidiaries.
b. The chief financial officer and the chief legal officer of the Corporation
will regularly attend Board meetings (other than those portions of Board
meetings that are reserved for independent or non-management directors or those
portions in which the independent or non-management directors meet privately
with the chief executive officer) and the Board encourages the chief executive
officer to invite other executive officers and non-executive officers to Board
meetings from time to time in order to provide additional insight into items
being discussed and so that the Board may meet and evaluate persons with
potential for advancement.
c. If the charter of any Board committee on which a director serves provides for
access to independent advisors, any executive officer of the Corporation is
authorized to arrange for the payment of the reasonable fees of such advisors at
the request of such a committee acting by resolution or unanimous written
consent.
4. Director Compensation.
a. Directors shall be compensated in a manner and at a level sufficient to
encourage exceptionally well-qualified candidates to accept service upon the
Board and to retain existing directors. The Board believes that a meaningful
portion of a director’s compensation should be provided in, or otherwise based
upon appreciation in the market value of, the Corporation’s Common Stock.
b. To help determine the form and amount of director compensation, the staff of
the Corporation shall, if requested by the Board provide the Board with data
drawn from public company filings with respect to the fees and emoluments paid
to outside directors by comparable public companies.
c. Contributions to charities with which an independent or non-management
director is affiliated will not be used as compensation to such a director and
management will use special efforts to avoid any appearance of impropriety in
connection with such contributions, if any.
d. Management will advise the Board should the Corporation or any subsidiary
wish to enter into any direct financial arrangement with any director for
consulting or advisory services, or into any arrangement with any entity
affiliated with such director by which the director may be indirectly benefited,
and no such arrangement shall be consummated without specific authorization from
the Board.
5. Director Orientation and Continuing Education.
a. Each executive officer of the Corporation shall meet with each new director
and provide an orientation into the business, finance and accounting of the
Corporation.

 

I - 4



--------------------------------------------------------------------------------



 



b. Each director shall be reimbursed for reasonable expenses incurred in
pursuing continuing education with respect to his/her role and responsibilities
to the stockholders and under law as a director.
6. Management Succession.
a. The Board, assisted by the Corporate Nominating/Corporate Governance
Committee and the Compensation Committee, shall select, evaluate the performance
of, retain or replace the chief executive officer. Such actions will be taken
with (i) a view to the effectiveness and execution of strategies propounded by
and decisions taken by the chief executive officer with respect the
Corporation’s long-term strategic plan and long-term financial returns and
(ii) applicable legal and ethical considerations.
b. In furtherance of the foregoing responsibilities, and in contemplation of the
retirement, or an exigency that requires the replacement, of the chief executive
officer, the Board shall, in conjunction with the chief executive officer,
oversee the selection and evaluate the performance of the other executive
officers.
7. Annual Performance Evaluation of the Board.
a. The Nominating/Corporate Governance Committee is responsible to assist the
Board in the Board’s oversight of the Board’s own performance in the area of
corporate governance.
b. Annually, each director will participate in an assessment of the Board’s
performance in the area of corporate governance. The results of such
self-assessment will be provided to each director.
8. Matters for Board Review, Evaluation and/or Approval.
a. The Board is responsible under the law of the State of Delaware to review and
approve significant actions by the Corporation including major transactions
(such as acquisitions and financings), declaration of dividends, issuance of
securities and appointment of officers of the Corporation.
b. The Board is responsible, either through its committees, or as guided by its
committees, for those matters which are set forth in the respective charters of
the Audit, Nominating/Corporate Governance, Compensation and Corporate Social
Responsibility Committees or as otherwise set forth in the corporate governance
rules of the New York Stock Exchange.
c. The following matters, among others, will be the subject of Board
deliberation on such occasions as the Board may determine necessary or desirable
but as least as often as required by applicable law or by the corporate
governance rules of the New York Stock Exchange:
i. the Board will review and if acceptable approve the Corporation’s operating
plan for each fiscal year, as developed and recommended by management;

 

I - 5



--------------------------------------------------------------------------------



 



ii. the directors will review actual performance against the operating plan;
iii. the Board will review and if acceptable approve the Corporation’s five-year
strategic plan, as developed and recommended by management;
iv. the charters of all Board Committees will be reviewed and, if necessary,
modified, by the Board;
v. the delegation of authority to officers and employees for day-to-day
operating matters of the Corporation and its subsidiaries will be reviewed and
if acceptable approved by the Board; and
x. the Corporation’s policies with respect to the payment of dividends and the
repurchase of the Corporation’s securities will be reviewed and if acceptable
approved by the Board.
9. Management’s Responsibilities.
Management is responsible to operate the Corporation with the objective of
achieving the Corporation’s operating and strategic plans and building value for
stockholders on a long-term basis. In executing those responsibilities
management is expected to act in accordance with the policies and standards
established by the Board (including these principles), as well as in accordance
with applicable law and for the purpose of maintaining the value of the
trademarks and business reputation of the Corporation’s subsidiaries.
Specifically, the chief executive officer and the other executive officers are
responsible for:
a. producing, under the oversight of the Board and the Audit Committee,
financial statements for the Corporation and its consolidated subsidiaries that
fairly present the financial condition, results of operation, cash flows and
related risks in accordance with generally accepted accounting principles, for
making timely and complete disclosure to investors, and for keeping the Board
and the appropriate committees of the Board informed on a timely basis as to all
matters of significance;
b. developing and presenting the strategic plan, proposing amendments to the
plan as conditions and opportunities dictate and for implementing the plan as
approved by the Board;
c. developing and presenting the annual operating plans and budgets and for
implementing those plans and budgets as approved by the Board;
d. creating an organizational structure appropriate to the achievement of the
strategic and operating plans and recruiting, selecting and developing the
necessary managerial talent;

 

I - 6



--------------------------------------------------------------------------------



 



e. creating a working environment conducive to integrity, business ethics and
compliance with applicable legal and Corporate policy requirements;
f. developing, implementing and monitoring an effective system of internal
controls and procedures to provide reasonable assurance that: the Corporation’s
transactions are properly authorized; the Corporation’s assets are safeguarded
against unauthorized or improper use; and the Corporation’s transactions are
properly recorded and reported. Such internal controls and procedures also shall
be designed to permit preparation of financial statements for the Corporation
and its consolidated subsidiaries in conformity with generally accepted
accounting principles and any other legally required criteria applicable to such
statements; and
g. establishing, maintaining and evaluating the Corporation’s disclosure
controls and procedures. The term “disclosure controls and procedures” means
controls and other procedures of the Corporation that are designed to ensure
that information required to be disclosed by the Corporation in the reports
filed by it under the Securities Exchange Act of 1934 (the “Act”) is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms. Disclosure controls and procedures include, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Corporation in the reports it files under the Act is
accumulated and communicated to the Corporation’s management, including its
principal executive and financial officers, to allow timely decisions regarding
required disclosure. To assist in carrying out this responsibility, management
has established a Disclosure Control Committee, whose membership is responsible
to the Audit Committee, to the chief executive officer and to the chief
financial officer, and includes the following officers or employees of the
Corporation: the president, the chief legal officer, the head of finance, the
chief information officer, the controller, the head of internal audit &
financial controls, the investor relations officer and the treasurer.
10. Meeting Procedures.
a. The Board shall determine whether the offices of chairman of the board and
chief executive officer shall be held by one person or by separate persons, and
whether the person holding the office of chairman of the board shall be
“independent” or not. An “independent” director meets the requirements for
“independence” as referenced in item 1.a above. “Non-management” directors
include those who are independent and those who, while not independent, are not
currently employees of the Corporation or one of its subsidiaries.
b. The chairman of the board will establish the agenda for each Board meeting
but the chairman of the board will include in such agenda any item submitted by
the presiding independent director (see item 11.c below). Each Board member is
free to suggest the inclusion of items on the agenda for any meeting and the
chairman of the board will consider them for inclusion.
c. Management shall be responsible to distribute information and data necessary
to the Board’s understanding of all matters to be considered and acted upon by
the Board; such materials shall be distributed in writing to the Board
sufficiently in advance so as

 

I - 7



--------------------------------------------------------------------------------



 



to provide reasonably sufficient time for review and evaluation. To that end,
management has provided each director with access to a secure website where
confidential and sensitive materials may be viewed. In circumstances where
practical considerations do not permit advance circulation of written materials,
reasonable steps shall be taken to allow more time for discussion and
consideration, such as extending the duration of a meeting or circulating
unanimous written consent forms, which may be considered and returned at a later
time.
d. The chairman of the board shall preside over meetings of the Board.
e. If the chairman of the board is not independent, the independent directors
may select from among themselves a “presiding independent director”; failing
such selection, the chairman of the Nominating/Corporate Governance Committee
shall be the presiding independent director. The presiding independent director
shall be identified as such in the Corporation’s annual proxy statement to
facilitate communications by stockholders and employees with the non-management
directors.
f. The non-management directors shall meet separately from the other directors
in regularly scheduled executive session, without the presence of management
directors and executive officers of the Corporation. The presiding independent
director shall preside over such meetings.
g. At least once per year the independent directors shall meet separately from
the other directors in a scheduled executive session, without the presence of
management directors, non-management directors who are not independent and
executive officers of the Corporation. The presiding independent director shall
preside over such meetings.
11. Committees.
a. The Board shall have an Audit Committee, a Compensation Committee and a
Nominating/Corporate Governance Committee which shall have the respective
responsibilities described in the charters of each committee. The membership of
each such committee shall consist only of independent directors.
b. The Board may, from time to time, appoint one or more additional committees,
such as a Dividend Committee and a Corporate Social Responsibility Committee.
c. The chairman of each Board committee, in consultation with the appropriate
members of management and staff, will develop the committee’s agenda. Management
will assure that, as a general rule, information and data necessary to the
committee’s understanding of the matters within the committee’s authority and
the matters to be considered and acted upon by a committee are distributed to
each member of such committee sufficiently in advance of each such meeting or
action taken by written consent to provide a reasonable time for review and
evaluation.
d. At each regularly scheduled Board meeting, the chairman of each committee or
his or her delegate shall report the matters considered and acted upon by such
committee at each meeting or by written consent since the preceding regularly
scheduled Board meeting.

 

I - 8



--------------------------------------------------------------------------------



 



e. The secretary of the Corporation, or any assistant secretary of the
Corporation, shall be available to act as secretary of any committee and shall,
if invited, attend meetings of the committee and prepare minutes of the meeting
for approval and adoption by the committee.
12. Reliance.
Any director of the Corporation shall, in the performance of such person’s
duties as a member of the Board or any committee of the Board, be fully
protected in relying in good faith upon the records of the Corporation or upon
such information, opinions, reports or statements presented by any of the
Corporation’s officers or employees, or committees of the Board, or by any other
person as to matters the director reasonably believes are within such other
person’s professional or expert competence.
13. Reference to Corporation’s Subsidiaries.
Where the context so requires, reference herein to the Corporation includes
reference to the Corporation and/or any direct or indirect subsidiary of the
Corporation whose financial results are consolidated with those of the
Corporation for financial reporting purposes and reference to a subsidiary of
the Corporation shall be reference to such a subsidiary.

 

I - 9